Order entered April 23, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00114-CV

                      GENERAL TRUCK SALES, INC., Appellant

                                            V.

                 SARA GARCIA & VANESSA HERNANDEZ, Appellees

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-10-04410

                                        ORDER
       We GRANT appellees’ April 19, 2013 unopposed motion to expedite issuance of the

mandate. We DIRECT the Clerk of this Court to issue the mandate forthwith.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE